In this breach of contract action, defendant does not deny that it issued the subject unrestricted global note (UGN), that it was obligated to make certain interest and principal payments thereunder, and that it failed to make the required payments. Its sole argument is that plaintiff failed to demonstrate that it was the holder of a beneficial interest in the UGN. We have already held that plaintiff had standing to bring this suit in the registered holder’s stead (Springwell Nav. Corp. v Sanluis Corporacion, S.A., 81 AD3d 557 [1st Dept 2011]). Thus, plaintiff was not required to establish that it was the holder.
We have considered defendant’s remaining contentions and find them unavailing. Concur — Tom, J.E, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.